277 S.W.3d 343 (2009)
Randle CASTOR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69212.
Missouri Court of Appeals, Western District.
February 17, 2009.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Randle Castor appeals from the denial of his Rule 24.035 motion for post-conviction relief in which he claimed counsel was ineffective for failing to investigate, explain to him, and pursue a defense of not guilty by reason of mental disease or defect. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).